DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/10/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
2.	Applicant previously elected Group I, claims 1-6, drawn to a core-shell particle in the response filed 5/28/2021 based on the restriction requirement mailed 4/16/2021.  The claim set as filed on 9/10/2021 cancels all prior claims and presents new claims 16-35, of which claims 16-28 are drawn to a core-shell composite and claims 29-36 are drawn to a method of producing the core-shell particles and a lithium ion battery comprising same.  Newly submitted claims 29-36 are thus directed to an invention that is independent or distinct from the invention originally claimed and elected for the reasons detailed above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-36 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 16-28 are under examination.

Claim Objections
3.	The objections to claims 1 are withdrawn in view of the cancellation thereof.

4.	Claims 1, 21-24, 27 and 28 are objected tobecause of the following informalities:  
Claim 1, line 2 omits the dash between core and shell as well as composite between shell and particle and should be amended to “the core-shell composite particle” to fully invoke proper antecedent basis
Claims 21-24, 27, and 28 are objected to given they do not fully invoke proper antecedent basis to the claimed to “the carbonaceous shell” (see claims 19 and 20 for example which do recite the carbonaceous shell).  
Claim 28 omits “composite” between core-shell and particle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The rejections of claim 1, and thus dependent claims 2-7, and claims 4-6, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the cancellation of the claims.  
	Newly added claim 16 is directed to some of the prior claimed subject matter but includes amendments that obviate the prior Office rejections including at least amendments that address the antecedent basis issues in terms of silicon particles (issue A); correction to an average particle size and the range associated therewith (issue B); removal of “based on” (issue C); and removal of the shell is nonporous (issue D).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Umeno et al. (US 2002/0086211) in view of Jo et al. (US 2018/0269519) as evidenced by Ohashi (US 2017/0324116).
	Regarding claims 16 and 25, Umeno teaches a core-shell composite particle 100 (Fig. 7, reproduced below) comprising:
	a porous particle nucleus 110 (“a core”) comprising carbon [carbon-containing particles 4] and silicon-containing particles 2 (P43), wherein the silicon particles have particles diameters ranging from 1 μm or less (P64), and thus intrinsically have an average particle diameter d50 of 1 μm or less (i.e., the average cannot be anything else but this range), thereby establishing a prima facie case of obviousness with respect to the claimed range of from 0.5 to 5 μm (see MPEP 2144.05),

    PNG
    media_image1.png
    502
    497
    media_image1.png
    Greyscale

> 80% by weight:
[To demonstrate this, taking a nucleus/core of 90 wt% silicon-containing particles 2 and 10 wt% carbon particles 4 and adding a carbon covering layer 6 (“shell”) such that it is 5 wt% relative to the composite particle as taught equates to a 5.26 wt% carbon covering layer added such that the amount of silicon particles would thus be 90/(90+10 +5.26) = 85.5 wt% silicon particles based on total weight of the core-shell composite particle.  This is simply one example and would extend to a range that overlaps with the claimed range].
	Umeno further teaches a covering layer 6 made of carbon (P54) (“a carbonaceous shell”) produced by pyrolyzing a carbon precursor onto the core (P89-102).  It is noted that claim 1 is a product-by-process claim given the italicized language (see MPEP § 2113).  
As to the claimed provisio that the core-shell composite particle “does not contain any graphite,” Umeno teaches that the carbon-containing particles 4 in the core may be carbon black or acetylene black or charcoal (all examples that are not graphite) (P57; Example 3 utilizing acetylene black) and that the covering layer (“shell”) is obtained by either:
1) coating the porous particle nucleus 110 (“core”) with a resin, tar, or pitch and then subjecting it to carbonization at 900 to 1,200 °C (P89-90).  The carbon covering layer 6 (“shell”) thus does not include graphite as graphitization of carbonized resin requires a temperature of > 2,200 °C as evidenced by Ohashi (US 2017/0324116 – P154, reproduced below):
	[0154] (3) Examples of the amorphous carbons include amorphous carbon 
particles obtained through heat-treatment at least once at a temperature within 
the non-graphitization temperature range (from 400 to 2,200.degree.  C.) by 
using a graphitizable carbon precursor such as tar and pitch as a raw material, 
and amorphous carbon particles obtained through heat-treatment by using a 
non-graphitizable carbon precursor such as resin as a raw material.
	
	or 2) use of chemical vapor deposition (CVD) with an organic substance such as benzene  at temperatures of 700 to 1,200 °C (P94-102), which again, does not meet a temperature that graphitization would occur as evidenced by Ohashi above.
	Example 3 of Umeno is a specific example in which acetylene black is utilized as the carbon-containing particles 4 of the nucleus 110 (“core”) and the covering layer 6 (“shell”) is produced by CVD of benzene at 950 °C (P146-147) which is thus a covering layer (“shell”) that is intrinsically non-graphitic as evidenced by Ohashi.  Example 3 is thus a core-shell composite particle that does not contain any graphite.  	 
	The only deficiency of Umeno is that the core-shell composite particle is not taught as containing a total of from 91 to 99% by weight of the silicon particles 2 based on the total weight of the core shell [composite] particle (claim 25:  91-98% claimed).  In the same field of endeavor, Jo teaches analogous art of a silicon composite particle (P120; Fig. 2) in which amorphous carbon particles 13 and amorphous silicon particles 11 are distributed in an amorphous carbon coating 15 as shown in Fig. 2 to achieve composite particles (P17-47, 120), wherein the silicon particles are taught as being included in an amount of 1 wt% to 95 wt% based on a total weight of the negative electrode active material that is the composite (P39).  Note that amorphous means non-crystalline, wherein graphite is intrinsically a crystalline material such that the particles of Jo also do not include any graphite as claimed.
	MPEP 2144.05 discusses obviousness of similar and overlapping ranges and notes:
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 Id. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the proportions of the materials utilized in Umeno’s core-shell composite particle 100 such that the amount of silicon particles is within a range 
of 1 wt% to 95 wt% based on a total weight of the negative electrode active material (i.e., “core-shell particle”) given Jo teaches such a range is known for an analogous construct (P39), thus establishing a prima facie case of obviousness for the range (MPEP 2144.05), the application thereof providing the predictable results of altering the ability of the composite particle’s ability to intercalate/deintercalate lithium ions given this is the function of the silicon particles.   It is noted that the Courts have held the following:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, in the absence of new or unexpected results commensurate in scope with the claimed invention, the mere carrying forward of the core-shell composite particle of Umeno involving only a change in proportions, with those proportions being taught by Jo in an overlapping range(P39), is held as an obvious in view of the case law cited above.  
Regarding claim 17, Umeno teaches wherein the shell of the core-shell composite particle is produced by carbonizing one or more carbon precursors selected from the group consisting of tars, pitches, polyacrylonitrile and hydrocarbons having from 1 to 20 carbon atoms (P89-147).  It is noted that claim 2 is a product-by-process claim (see MPEP § 2113), wherein Umeno teaches the process (P89-147).  
Regarding claim 18, Umeno further teaches wherein the porous particle nucleus 110 (“core”) has a voids 10 inside that are preferably from 5 to 30% by volume of the particle nucleus (P63) (i.e., “the core of the core-shell composite particle has a porosity from 30 to 75%”), wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claims 19-24, Umeno is silent as to the porosity, pore size, and impermeability to liquid features claimed of the covering layer 6 (“carbonaceous shell”); however, given an identical method of making (P89-147, specifically 89-90) is utilized to achieve the covering layer 6 (“carbonaceous shell”) as that taught by Applicant, it is considered In re Robertson, 49 USPQ2d 1949 (1999).  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 26, Umeno teaches wherein the porous particle nucleus 110 (“core”) of the core-shell composite particle contains all of the silicon particles of the core-shell composite particle (i.e., there are no silicon particles taught as being part of covering layer 6 (“carbonaceous shell”)] (full disclosure).
Regarding claim 27, Umeno teaches wherein the covering layer 6 (“shell”) is 5 to 60% by mass of the composite material (P33) thereby establishing a prima facie case of obviousness for the range claimed.
Regarding claim 28, Umeno teaches wherein the covering layer 6 (“shell”) comprises amorphous carbon (intrinsic to the described embodiment as evidenced by Ohashi) given the method of making in which the porous particle nucleus 110 (“core”) is coated with a resin, tar, or pitch and then subjecting it to carbonization at 900 to 1,200 °C (P89-90) to form covering shell 6, wherein such a temperature does not achieve graphitization (i.e., crystallization) such that the shell is intrinsically non-crystalline or amorphous.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that In re Robertson, 49 USPQ2d 1949 (1999).  

Response to Arguments
8.	Applicant's arguments filed 9/10/2021 have been fully considered, wherein Applicant’s principal arguments pertinent to the rejection above are reproduced below with a subsequent Examiner response section that is respectfully submitted:
	1) The porous particle core of U.S. 2002/0086211 (Umeno) contains 10 to 90 wt.% silicon (Umeno: paragraph [0060]).  Moreover, the core-shell composite particles of Umeno additionally contain carbon-containing particles and a carbon-based coating as a shell (Umeno:6 Serial No. 16/484891 Atty. Dkt. No. WASN0471PUSA Reply to Office Action of June 14, 2021 
paragraphs [0054], [0060], [0097]). Thus, the proportion of silicon in the core-shell composite particles of Umeno is < 90 wt.%. 
Claim 16 requires 91 to 99 wt.% of silicon, based on the total weight of the composite particle. These higher amounts are not disclosed by Umeno. Umeno directs away (Examiner emphasis) from the claimed range. The EP-equivalent of Umeno (EP1205989) was cited in the International Search Report for the corresponding application, and was overcome by the facts presented above. 

Response:  In order to direct/teach away, the prior art must criticize, discredit, or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also the Federal Circuit’s discussion in ICON which also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away.  In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007).
Although Umeno teaches proportions that do not overlap with that claimed (i.e., “a total of total of from 91 to 99% by weight of silicon particles based on the total weight of the core-shell [composite] particle”), Umeno does not criticize, discredit, or otherwise discourage the solution claimed.  Therefore, while Umeno teaches proportions that do no meet the caveat of the core-shell composite particle contains a total of from 91 to 99% by weight of silicon particles Jo et al. (US 2018/0269519) and the case law cited (not repeated here).   
Accordingly, in the absence of new or unexpected results commensurate in scope with the claimed invention, the mere carrying forward of the core-shell composite particle of Umeno involving only a change in proportions, with those proportions being taught by Jo in an overlapping range (P39), is held as an obvious in view of the case law cited above.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hwang et al. (US 2017/0047584) is considered the next closest prior art and teaches a graphene-coated porous silicon-carbon composite including a plurality of active materials that are silicon-based (P42), are in an amount of 10 wt% to 95 wt% based on a total weight of the core (P44); however, graphene is included in the composite particles (P33) and is the gist Hwang’s disclosure.  Graphene is a single layer of graphite (i.e., crystalline form of carbon with its atoms arranged in a hexagonal structure) and thus reads on graphite, wherein the claim explicitly teaches that the core-shell composite particle does not contain any graphite.
Hui (US 2018/0201512), Murphy et al. (US 2017/0200939) , Murphy et al. (US 2017/0133674); and Ogata et al. (US 2017/0077497) are also pertinent to the state of the prior art.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729